Citation Nr: 0830928	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a 100 percent rating earlier than October 
13, 1998, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating earlier than 
October 13, 1998, based on individual unemployability due to 
service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1973.

In November 1999, the veteran perfected his appeal of a July 
1999 rating decision in which the RO, inter alia, denied an 
increased rating for PTSD and a TDIU. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision that granted a 100 
percent disability rating for PTSD, effective October 13, 
1998.  The veteran filed a notice of disagreement (NOD) in 
November 2002, and the RO issued a statement of the case 
(SOC) in February 2003.  The veteran filed a substantive 
appeal in March 2003.  

In January 2004, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, DC; a 
transcript of the hearing is of record.

In March 2004, the VLJ that conducted the January 2004 Board 
hearing granted the veteran's motion to advance this case on 
the docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

In March 2004 and January 2005, the Board remanded the appeal 
to the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for additional action.  After accomplishing 
further action in connection with each remand, the RO/AMC 
continued the denial of the claims (as reflected in 
supplemental SOCs (SSOCs)), and returned the appeal to the 
Board.  

In August 2005, the Board notified the veteran that the VLJ 
that conducted the January 2004 hearing was no longer 
employed at the Board and that he was entitled to another 
hearing, if he so desired, in accordance with 38 U.S.C.A. 
§ 7107(c) (West 2002) (providing that the member or members 
designated to conduct a hearing shall participate in making 
the final determination of a claim on appeal).  The veteran 
responded that he did not want another hearing.

In a November 2005 decision, the Board denied a total 
disability rating earlier than October 13, 1998, either based 
solely on PTSD or on individual unemployability due to 
service-connected disabilities.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2007 Order, the Court granted a 
joint motion for remand (filed by representatives for both 
parties), and returned the matter to the Board for compliance 
with the instructions in the joint motion.  

Based on the veteran's assertions throughout the course of 
the appeal, the procedural history and the joint motion, in a 
June 2007 decision, the Board recharacterized the issues on 
appeal to include whether there was clear and unmistakable 
error (CUE) in the March 1992 rating decision that denied 
entitlement to a TDIU and entitlement to a total disability 
rating earlier than October 13, 1998, either based solely on 
PTSD or on TDIU.  In the June 2007 decision, the Board 
dismissed the CUE claim and remanded the issue remaining on 
appeal to the RO via the AMC for further notice and 
development.  After accomplishing further action, the AMC 
continued the denial of the claim (as reflected in an April 
2008 SSOC), and returned the appeal to the Board.  The issue 
has been recharacterized as two separate issues for ease of 
discussion.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by 
an individual veteran's representative or a private attorney.  
However, as of March 2007, the veteran is now represented by 
a veteran's service organization; the Board recognizes the 
change in representation.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO granted a 50 
percent rating for PTSD, effective October 1, 1991; the 
veteran did not appeal this decision.

2.  In a March 1992 rating decision, the RO denied 
entitlement to a TDIU; the veteran did not appeal this 
decision.

3.  On October 10, 1998, the veteran submitted a claim for a 
TDIU, which the RO construed as a claim for increase for all 
of the veteran's service-connected disabilities to include 
PTSD.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased rating for any 
service-connected disability, to include PTSD between 
December 17, 1991 and October 10, 1998.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for a  TDIU between March 11, 1992 and 
October 10, 1998.

6.  The record does not reflect any competent evidence within 
the one-year period prior to October 10, 1998, from which it 
is factually ascertainable that the veteran's PTSD met the 
criteria for a 100 percent rating for that disability, or 
evidence that PTSD-either alone or in concert with his other 
service-connected disabilities-increased in severity to an 
extent to render the veteran unemployable.

7.  The ratings assigned for the veteran's service-connected 
disabilities did not meet the percentage requirements of 38 
C.F.R. § 4.16(a) for award of a TDIU prior to October 2, 
1991, and the criteria for invoking the procedures for 
assignment of a TDIU on an extra-schedular basis were not met 
at that time or prior to October 10, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 10, 1998, 
and no earlier, for the award of a 100 percent rating for 
PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5701, 5110, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.130, Diagnostic Code 9411 (2007).

2.  The claim for an effective date earlier than October 13, 
1998, for the award of a TDIU, is denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5701, 5110, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating/TDIU cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2008 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for an earlier effective date, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
This letter also informed the veteran how disability ratings 
and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.

After issuance of the February 2008 letter, and opportunity 
for the veteran to respond, the April 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, Social Security Administration 
(SSA) records, post-service private medical records, private 
physicians' statements, as well VA medical records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are the transcript of the 
veteran's hearing as well as various written statements 
submitted by the veteran and by his representative or former 
attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Here, on July 10, 1973, the veteran filed an original claim 
for service connection for residuals of: fractures to both 
ankles, a gunshot wound (GSW) to the left arm, an amputation 
scar of the right ring finger, and a donor scar of the right 
forearm.

Following a September 1973 VA examination, in a November 1973 
rating action, the RO granted service connection for:  
residuals of a GSW to the left arm, assigning an initial 30 
percent rating, an amputation scar of the right ring finger, 
assigning an initial 10 percent rating, and for residuals of 
a fracture of the right distal fibula and for a donor scar of 
the right forearm, assigning separate noncompensable (zero 
percent) disability ratings; for a combined disability rating 
of 40 percent, effective June 27, 1973.  The RO denied 
service connection for a fracture of the left ankle as a pre-
existing disability not aggravated in service.

Following receipt of a claim for increased ratings for his 
left arm and right ring finger disabilities and a February 
1976 VA examination, in a May 1976 rating action, the RO 
denied the veteran's increased ratings claim.

Following receipt of claims for service connection for an 
upper lip scar, chin scar, chest pain and dizzy spells and 
for increased ratings for his left arm and right distal 
fibula disabilities and a May 1978 VA examination, in a June 
1978 rating action, the RO granted service connection for a 
left upper eyelid scar, assigning an initial 10 percent 
rating, and assigned a 10 percent rating for residuals of a 
fracture of the right distal fibula.  These disabilities, 
along with the veteran's other service-connected 
disabilities, resulted in a 50 percent combined disability 
rating, effective January 31, 1978.  

Following a January 1980 Central Office Board hearing, in an 
April 1980 decision, the Board affirmed an April 1979 RO 
decision, denying a rating in excess of 10 percent for the 
veteran's right distal fibula disability.  

In a June 1982 rating action, the RO granted service 
connection for fracture of the right fifth metacarpal and 
recharacterized it with the right ring finger disability and 
assigned an 20 percent rating for the veteran's right distal 
fibula disability.  This disability, along with the veteran's 
other service-connected disabilities, resulted in a 60 
percent combined disability rating, effective May 12, 1981.  
The RO also denied service connection for a below the knee 
amputation (BKA) of the left leg and a TDIU, finding that the 
veteran was unable to work due to both service-connected 
disabilities and nonservice-connected disabilities of the 
back and BKA of the left leg.

In October 1983, additional service medical records were 
received showing that the veteran had undergone a pre-
discharge mental consult on June 13, 1973; no psychiatric 
disorder found.

On November 23, 1982, the RO received the veteran's original 
claim for service connection for PTSD, following VA 
hospitalization for treatment for alcohol dependence.

In a February 1983 decision, the Board, inter alia, affirmed 
the denial of service connection for BKA of the left leg and 
the denial of a rating in excess of 10 percent for the 
veteran's right hand fracture.

In an April 1983 rating action, the RO confirmed its previous 
denial of a TDIU because the veteran's unemployability was 
not due solely to his service-connected disabilities.

In a June 1985 decision, the Board, inter alia, affirmed the 
RO's denials of service connection for a back disability and 
for a rating in excess of 10 percent for the veteran's right 
distal fibula disability.

In November 1985, the veteran was hospitalized by VA for 
observation and evaluation of PTSD.  In a February 1986 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating, effective 
November 23, 1982, the date of the veteran's original claim 
for service connection.  This rating coupled with those of 
the veteran's other service-connected disabilities resulted 
in a combined disability rating of 70 percent.  However, the 
RO confirmed its denial of a TDIU as the veteran's 
unemployability was not solely due to his service-connected 
disabilities.

In an August 1986 decision, the Board affirmed the denial of 
a higher rating for PTSD and for a TDIU.

On January 14, 1987, the veteran filed a claim for increased 
ratings for his PTSD, GSW, and right leg disabilities.  He 
does not mention unemployability.  Although the veteran filed 
a timely NOD with regard to an increased rating for PTSD; he 
did not perfect an appeal following the issuance of a SOC in 
March 1987.  

In an October 1990 rating action, the RO denied claims for an 
increased rating for the veteran's GSW disability and for a 
TDIU.  The RO provided notice to the veteran of its denials 
and his appellate rights in a letter dated November 15, 1990; 
the veteran did not appeal.  

VA medical records dated from August 21, 1990 to May 2, 1991 
show last treatment for PTSD on October 4, 1990.  Because the 
veteran failed to report for treatment appointments after 
that, he was discharged from the mental health clinic in 
1991.
 
During an October 2, 1991 VA routine psychiatric examination, 
the veteran was noted to be unemployed, reportedly not having 
worked since 1977.

In a December 1991 rating action, the RO assigned a 50 
percent rating for PTSD, effective October 2, 1991, for a 
combined disability rating of 80 percent, effective October 
2, 1991.  The RO noted that the veteran had not worked for 
many years and that he reported that he was not taking any 
psychiatric drugs due to their side effects.  There was no 
indication that he was being treated for PTSD or evidence, at 
that time, that any of the veteran's service-connected 
disabilities, either alone or together, rendered the veteran 
unemployable.

Subsequently, in March 1992, the RO again denied entitlement 
to a TDIU.

From March 1992 to October 10, 1998, the only claims the 
veteran filed were dependency claims for his school-aged 
children.

Private treatment records dated from December 1995 to January 
1997 reflect that the veteran was upset and had reported a 
history of PTSD and not sleeping for several years on January 
29, 1997.

On October 10, 1998, the RO received the veteran's formal 
claim for a TDIU.  On his VA Form 21-8940, the veteran 
reported that he had been unable to work for about five 
years.  His highest salary was in 1972 as a logger.  He did 
not provide the date of last employment.  He was scheduled 
for an examination in January 1999; however, he failed to 
report for VA examination.

During a May 1999 VA PTSD examination, the veteran was 
intoxicated.  At a contemporaneous VA examination scheduled 
to evaluate his other service-connected disabilities, the 
examiner noted that the veteran left the examination before 
it was completed due to intoxication.

A private treatment record dated May 20, 1999 reflects that 
the veteran was upset, not sleeping, and reported that he had 
a history of PTSD, but had been off his medications for 4 to 
6 weeks, and recently had been in federal jail for disorderly 
conduct.

In a July 1999 rating decision, the RO denied all of the 
veteran's claims for increased ratings, except for PTSD, due 
to his failure to cooperate during examination, and for a 
TDIU.  In its denial, the RO noted that the veteran said that 
his BKA of the left leg was the reason that he had been 
unemployable since 1977.  The veteran perfected an appeal.

In a statement dated September 30, 1999, the veteran 
indicated that, after he could no longer work as a logger, he 
finished his GED and got a job at the post office.  However, 
he stated that he had to resign because of his PTSD, 
specifically because sleep impairment and medications taken 
for PTSD prevented him for concentrating on his job.  The 
veteran had to stop working as a logger after a tree fell on 
his left leg and he had a BKA.  This accident did not make 
the veteran unable to work, just unable to work at certain 
jobs.  He maintained that he was unable to work at any job 
due solely to his PTSD.

In a December 1999 statement, a private physician, J. H. 
DeBoe, Jr., M.D. indicated that the veteran had a history of 
PTSD and that he had treated the veteran since June 1999 for 
hypertension.

In a December statement, one of the veteran's comrades 
reported that the veteran drank very heavily and was always 
getting written up or in the stockade for fighting or for 
DUI; he "would get mad over just about anything."

In a February 2000 statement, his former supervisor at the 
post office indicated that the veteran had been released from 
his job because he could not do it.

In a February 2002 statement, the veteran's wife indicated 
that the veteran resigned from his job at the post office 
because of insomnia and the medications he was taking for his 
PTSD, which affected his concentration.

In a February 2000 statement, Dr. DeBoe indicated that 
veteran had had PTSD with progressive deterioration of his 
ability to function, socially and psychologically over the 
last 20 years.  He added that the veteran's chronic anxiety, 
depression, poorly controlled hypertension, insomnia and 
delusions with flashbacks and suicidal ideation, inability to 
deal with stress and impulsiveness with violence made him 
totally disabled for any job.

A March 2000 VA PTSD examiner opined that the veteran was 
clearly unemployable secondary to PTSD, alcoholism, and 
service-connected and nonservice-connected disabilities.  He 
assigned the veteran a Global Function of Assessment (GAF) 
score of 35.

Findings from a March 2000 VA general medical examination 
were similar to findings on previous examination reports for 
the veteran's other service-connected disabilities.

In a January 2002 rating decision, the RO assigned a 100 
percent rating for PTSD and denied the veteran's TDIU claim 
as moot.  

During the January 2004 Central Office hearing, the veteran 
provided a copy of one page of a private medical record dated 
in November 1985 showing treatment for signs of PTSD and that 
he was status post BKA of the left ankle and that he was 
permanently disabled.  There was no notation as to what 
rendered the veteran disabled. 

In a March 2004 remand, the Board found that, contrary to the 
January 2002 rating decision, the veteran's TDIU claims had 
not been rendered moot, since if granted, it could 
potentially provide him with an effective date earlier than 
October 13, 1998.

In a March 2005 statement, Dr. DeBoe, the veteran's family 
practitioner, indicated that records from 1991 through 1999 
show a gradual decline in the veteran's ability to function 
socially and occupationally due to grossly inappropriate 
behavior affecting family relations, work, adherence to 
medical regimens designed to care for his anger outbursts, 
insomnia depression, paranoid ideas, suicidal ideations, 
inability to deal with normal stresses of life and drug-
seeking for narcotics for various pains.  This physician 
noted that the veteran had abused alcohol during this period 
of time.  Dr. DeBoe added that the veteran had been unable to 
control his behavior, care for his family or maintain a 
public job since his return to civilian life.

III.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2007).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service- 
connected disability, provided that, if there is only 1 such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are 2 or more disabilities, there shall be at 
least 1 disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A TDIU rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In a December 1991 rating action, the RO had assigned a 50 
percent rating for PTSD under Diagnostic Code 9411 (pertinent 
to diagnoses of PTSD), effective October 2, 1991.  After that 
decision, the Board notes that the criteria for diagnosing 
and evaluating psychiatric disorders were changed.  See 61 
Fed. Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (codified at 
38 C.F.R. §§ 4.125-4.130 (2007)) (current regulations).  

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
required considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation might be assigned 
under the above rating criteria as long as the veteran met 
one of three listed criteria: total isolation; gross 
repudiation of reality; and/or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

The Board also notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  The Board observes 
that 38 C.F.R. § 4.16(c) was deleted from the Rating 
Schedule, effective November 7, 1996 with the amendments for 
mental disorders.  However, this provision is inapplicable 
here because the veteran has had compensable ratings for 
multiple service-connected disabilities since 1973.

Under the current regulations, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

One way requires establishing that there was a pending (i.e., 
unadjudicated) claim for a TDIU or an increased rating for 
PTSD filed prior to October 13, 1998,

In the joint motion, the parties noted that, in the November 
2005 decision, the Board inaccurately stated that there must 
be evidence within the time period from October 13, 1997, to 
October 13, 1998, that shows a total schedular rating for 
PTSD was warranted or that showed the appellant was 
unemployable due to service-connected disabilities.  The 
parties noted that the Court has stated that the Board must 
consider all the evidence when deciding when an increase in 
disability is "ascertainable" under 38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  As such, the parties maintained that 
relevant evidence to the "factually ascertainable" inquiry 
is not limited to the evidence dated during the one-year 
period prior to the date of the claim.  

The veteran contends that he is entitled to a 100 percent 
rating for PTSD and/or to a TDIU prior to October 13, 1998.  
Specifically, he asserts that his entitlement to a total 
rating should be granted back to April 1, 1983, the date of 
an unadjudicated claim for service-connection for headaches 
claimed as secondary to PTSD, or alternatively, to July 14, 
1983, the date that he was diagnosed with PTSD by a VA 
psychologist.  

A. Date of the Claim

In considering whether there are any pending claims prior to 
October 13, 1998, pursuant to which a total rating (for PTSD, 
or the combined effects of service-connected disabilities) 
could be granted, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).

In the present case, the most recent rating decision 
involving an increased rating for PTSD, prior to the October 
1998, was in December 1991.  This decision was the result of 
a routine VA examination and resulted in a rating increase to 
50 percent for PTSD.  Moreover, the most recent adjudicated 
claim for a TDIU, prior to the October 1998, was raised in 
January 1992 and denied in March 1992.  Although the veteran 
was notified of these decisions, he did not appeal them.  As 
these decisions are now final as to the evidence then of 
record (see 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007)); and provide no basis for the award 
of the benefits in question.  In other words, given the 
final, prior denials-and in the absence of any clear and 
specific allegation, or evidence upon which to base a finding 
of, clear and unmistakable error (CUE) in either decision 
(see 38 C.F.R. § 3.105(e) (2007))-a 100 percent rating for 
PTSD, or a TDIU, is legally precluded prior to the date of 
the December 1991 and March 1992 rating decisions, 
respectively.  As noted above, in the June 2007 decision, the 
Board dismissed without prejudice the veteran's claim that 
the March 1992 rating decision contained CUE, finding that 
his allegations of improper weighing and evaluating of the 
evidence by the RO did not meet the restrictive definition of 
CUE. 

Alternatively, the veteran and his former representative 
asserted that, even if the RO did not commit CUE in not 
considering the October 1991 VA examination in its March 1992 
decision that denied a TDIU, this rating decision was in 
response to his earlier August 1990 claim, thereby leaving 
his January 1992 claim for a TDIU unadjudicated.  The Board 
finds that these allegations are baseless for two reasons.  
First, the RO adjudicated the August 1990 claim in its 
October 1990 rating decision.  Second, the March 1992 rating 
decision notes that the date of the claim was in January 
1992.

Thus, the December 1991 and March 1992 rating decisions 
finally resolved any prior claims for either a TDIU or for a 
higher rating for PTSD, and CUE in either rating decision has 
not been established.

As noted above, the veteran also asserts that his entitlement 
to a total rating should be granted back to April 1, 1983, 
the date of an unadjudicated claim for service-connection for 
headaches claimed as secondary to PTSD.  He bases his 
assertion on the fact that a VA neurological examiner noted 
that the veteran reported that he suffered with frequent 
severe headaches for several years, for which he was 
subsequently granted service connection as secondary to PTSD, 
effective May 29, 2001, in a January 2002 rating decision.  
However, the mere presence of medical evidence does not 
establish an intent on the part of the veteran to seek 
secondary service connection for headaches.  The Court has 
held that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).  Moreover, the Board points out that the 
veteran did not submit a private physician's statement dated 
May 15, 2001, indicating that the veteran's post-traumatic 
headaches and PTSD are intricately interrelated, until 
May 29, 2001.  Thus, the Board finds the veteran's assertion 
as to an unadjudicated claim for service-connection for 
headaches claimed as secondary to PTSD to be baseless.

The Board also points out that the claims file reflects no 
communication from the veteran between the December 1991 
rating decision and the October 1998 claim, or between the 
March 1992 rating decision and the October 1998 claim, that 
could reasonably construed as a claim for an increased rating 
for PTSD or for a TDIU, respectively.  In fact, all 
correspondence from the veteran, during these periods, 
clearly dealt with other matters-namely, additional 
compensation for the veteran's school-age children-that are 
not at issue in the current appeal.  

However, the Board's review of the record indicates that the 
veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was dated 
October 9, 1998, and stamped dated received on October 10, 
1998.  Thus, the Board finds that the date of receipt of the 
claim is October 10, 1998, not October 13, 1998.

Even so, there is no evidence that reflects the veteran's 
intent to apply for a total rating (either on the basis of an 
increased rating for PTSD or a TDIU) at any time period 
pertinent to the receipt of the claim on October 10, 1998.  

B.  Date Entitlement Arose

Alternatively, the veteran claims that the effective date for 
a 100 percent rating for PTSD or for entitlement to a TDIU 
should be July 14, 1983, the date that the veteran was 
diagnosed with PTSD by a VA psychologist.   In that 
evaluation report, the VA psychologist stated that the 
veteran reported that as a result of the symptoms from PTSD 
he had been unable to successfully maintain employment.  This 
psychologist added that the veteran's PTSD had apparently 
severely impaired his ability to function and to readjust to 
a civilian life style.  However, in a January 1983 SSA 
evaluation report, the SSA examiner stated that the veteran 
remained unable to perform any sort of gainful employment 
because of his multiple physical problems-primarily his BKA 
of the left leg and low back pain-and his inability to 
indulge in activities that require any walking, standing, 
climbing or lifting and that sitting for long periods of time 
would probably also be quite uncomfortable for him.  

In a January 1983 SSA psychiatric examination report, the 
psychiatrist noted that the veteran was last hospitalized in 
1982 for alcohol dependence.  The veteran reported that he 
had "too many problems" and that recent biofeedback 
treatment had not helped him too much.  He added that his 
back bothered him and that he had difficulty with his 
artificial leg and he had continual pain in his legs, back, 
chest, arms, and shoulders.  The veteran complained of 
nervousness, insomnia, recurring nightmares, no appetite, 
weight loss, irritability, difficulty concentrating, 
intrusive recollections of his past in Vietnam and 
frustrations with chronic pain.  He believed that his 
difficulties to be a combination of problems including 
previous injuries in the military service.  His judgment was 
impulsive and at times impaired because of his concerns about 
chronic pain.  That is, he was likely to drink to relieve 
pain even though he knew it was poor judgment to resume 
drinking.  The prognosis was guarded.  The SSA psychiatrist 
added that efforts should be made to keep the veteran off 
cross-tolerant dependent drugs with alcohol and to continue 
efforts at relieving pain in such a way as to allow the 
veteran to adjust as effectively as possible.

A subsequent SSA evaluation performed in March 1997 included 
diagnoses of BKA of the left leg with stump problems; 
osteoarthritis of the right knee; low back pain; and post-
traumatic stress syndrome from history.  The SSA examiner 
noted, under prognosis, that the veteran's leg problems 
prevented prolonged standing, walking, lifting or carrying, 
and this would not improve; that his handling ability seemed 
normal; that there was no problem with sitting or traveling; 
that his speech and hearing were within normal limits; that 
his capacity for understanding, memory, and concentration 
seemed normal; and that the veteran appeared to be socially 
adept.

In this case, to warrant an earlier effective date, there 
must be evidence that shows the veteran's PTSD met the 
criteria for a 100 percent rating or that all of his service-
connected disabilities, when considered together, rendered 
him unable to obtain and maintain substantially gainful 
employment.

The Board has thoroughly reviewed the voluminous medical 
evidence in the claims file in search of evidence relevant to 
each set of criteria; however, there is no medical evidence, 
that indicates that before October 10, 1998, the veteran 
either was rendered unemployable solely due to his service-
connected disabilities, or that his PTSD increased in 
severity so as to meet the criteria for a 100 percent rating.  
It was not until a January 2002 rating decision, that the RO 
found that the veteran met the criteria for a 100 percent 
rating for PTSD, effective back to the date of the claim in 
October 1998.  Prior to that, it was not until a December 
1991 rating decision, that the veteran's service-connected 
disabilities met the percentage requirements of 38 C.F.R. § 
4.16(a) for award if a TDIU; however, the criteria for 
invoking the procedures for assignment of a TDIU on an extra-
schedular basis were not met.  

As noted above, from 1983 until March 2000, a VA examiner had 
not opined that the veteran was unemployable due to his PTSD.  
During this time period, the veteran had variously claimed 
that he was unemployable due to his nonservice-connected 
disabilities-primarily BKA of left leg and low back pain-
and at times due to PTSD.  SSA awarded disability based on 
the veteran's physical disabilities, not his PTSD.  Moreover, 
except for some medications from his family practitioner for 
insomnia, after October 4, 1990, the veteran was neither 
receiving treatment for his PTSD nor taking any medications.  
During this time period, the veteran was noted on several 
occasions to be intoxicated, and even he reported that he 
drank alcohol to relieve his chronic pain from his 
nonservice-connected back and hip disabilities and from a BKA 
of the left leg.  The Board acknowledges that the veteran's 
wife indicated that he resigned from his post office job 
because of insomnia and medications he took for PTSD.  
However, the veteran's supervisor basically stated that the 
veteran could not do the job and did not relate his inability 
to do the job to any of the veteran's service-connected 
disabilities.  Moreover, the Board notes that a statement 
from one of the veteran's comrades reported that the veteran 
drank very heavily and was always getting written up or in 
the stockade for fighting or for DUI; he "would get mad over 
just about anything."  This statement is consistent with 
continuing evidence of alcohol dependence for which the 
veteran was hospitalized on many occasions.  The Board notes 
that the veteran's alcohol dependence has not been service-
connected as secondary to his PTSD.

Under these circumstances, the Board must conclude that the 
claim of entitlement to a total disability rating earlier 
than October 10, 1998, either based solely on PTSD or on 
individual unemployability (TDIU) due to service-connected 
disabilities, is not warranted.  

As noted in the joint motion, VA must review all evidence of 
record (not just evidence for the one-year period prior to 
the date of the claim) to determine the proper effective 
date.  See Hazan, 10 Vet. App. at 518.  However, the Court 
and VA's General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if 
the increase occurred (again, which includes individual 
unemployability) within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase (individual 
unemployability) occurred more than one year prior to the 
claim, the increase is effective the date of the claim.  If 
the increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

For example, the veteran is now alleging that he became too 
disabled to work because of his service-connected disability 
(PTSD) in 1983.  Or, the Board points to February 2000 and 
March 2001 statements from the veteran's family practitioner 
discussing the veteran's employability.  In the first 
statement, Dr. DeBoe indicated that veteran had had PTSD with 
progressive deterioration of his ability to function, 
socially and psychologically over the last 20 years.  He 
added that the veteran's chronic anxiety, depression, poorly 
controlled hypertension, insomnia and delusions with 
flashbacks and suicidal ideation, inability to deal with 
stress and impulsiveness with violence made him totally 
disabled for any job.  While in a March 2001 statement, this 
physician stated that he felt the veteran had been unable to 
control his behavior, care for his family or maintain a 
public job since his return to civilian life.  There is no 
provision for assigning an effective date prior to date of 
claim when there is no evidence that can support an 
ascertainable degree of impairment within one year prior to 
date of claim.  Granting an automatic retroactive effective 
date would render the words of the statute meaningless.  The 
statute is clear and unambiguous.  If an increase in 
disability is shown within one year prior to date of claim, 
whether formal or informal, then the effective date can be 
earlier than the date of claim.  See 38 U.S.C.A. 5110(b)(2).  
However, if an increase in disability cannot be factually 
ascertainable within one year prior to date of claim, then 
the effective date is the date of claim.  See 38 U.S.C.A. 
5110(a).  Accordingly, an effective date earlier than October 
10, 1998, for the award of a 100 percent rating for PTSD or 
for a total rating for compensation based upon individual 
unemployability is legally precluded.  Regrettably, there is 
no statute or regulation that would allow for an earlier 
effective date.

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than October 10, 1998 for the award of a 100 percent 
rating for PTSD, or for a TDIU, is warranted.   The award of 
a 100 percent rating for PTSD from October 10, 1998 renders 
the matter of an effective date earlier than October 13, 
1998, for the award of a TDIU, moot.  There is no doubt to be 
resolved in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

An effective date of October 10, 1998, and no earlier, for a 
100 percent rating for PTSD, is granted.

The appeal for an effective date earlier than October 13, 
1998, for the award of a TDIU, is denied as moot. 



____________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


